Citation Nr: 1542474	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  14-43 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for erectile dysfunction, and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for schizoaffective/bipolar disorder, and, if so, whether service connection for an acquired psychiatric disorder, to include schizoaffective and bipolar disorder, to include as secondary to service-connected disabilities, is warranted.  

3.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to May 2003.  He also had National Guard service from July 2005 to July 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2011 and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

The Veteran has expressly filed a claim of service connection for bipolar and schizoaffective disorder.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize his reopened claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include bipolar and schizoaffective disorder.  

Since the August 2014 statement of the case, additional evidence, to include private physician opinions, were associated with the Veteran's file.  He waived agency of original jurisdiction (AOJ) consideration of such evidence in April 2015.  38 C.F.R. § 20.1304(c) (2015).  Furthermore, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in October 2014 and AOJ consideration of this evidence has not been explicitly requested.  Therefore, the Board may properly consider such newly received evidence.  

This appeal has been processed utilizing the electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).    

The reopened issue of entitlement to service connection for an acquired psychiatric disorder as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a final December 2004 rating decision, the RO denied service connection for erectile dysfunction.  

2.  Evidence added to the record since the December 2004 rating decision is not cumulative or redundant of the record at the time of the final decision and raise a reasonable possibility of substantiating the Veteran's claim for service connection for erectile dysfunction. 

3.  In a final February 2011 rating decision, the RO denied service connection for schizoaffective/bipolar disorder.  

4.  Evidence added to the record since the February 2011 rating decision is not cumulative or redundant of the record at the time of the final decision and raise a reasonable possibility of substantiating the Veteran's claim for service connection for schizoaffective/bipolar disorder.  

5.  Resolving all doubt in favor of the Veteran, erectile dysfunction is etiologically related to the erectile dysfunction he experienced in service.  

6.  The Veteran's erectile dysfunction includes loss of use of a creative organ.   


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The February 2011 rating decision that denied service connection for schizoaffective/bipolar disorder is final.  38 U.S.C.A. [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010) [(2015)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for schizoaffective/bipolar disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

6.  The criteria for entitlement to SMC based on loss of a use of a creative organ have been met.  38 U.S.C.A. § 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.350(a) (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims for service connection for erectile dysfunction and schizoaffective/bipolar disorder and to grant service connection for erectile dysfunction as well as SMC for loss of use of a creative organ constitute a favorable outcome, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the Veteran's claim for service connection for an acquired psychiatric disorder is deferred pending additional development consistent with the VCAA.  

I.  Application to Reopen Previously Denied Claims

By way of background, the Veteran's original claim for entitlement to service connection for erectile dysfunction was denied by a December 2004 rating decision.  At such time, the RO determined there was no nexus between the Veteran's current erectile dysfunction and his military service.  The Veteran did not appeal this decision.  

The Veteran filed a request to reopen his erectile dysfunction claim in November 2010, which was denied by the RO in February 2011.  The RO determined that new and material evidence to reopen the Veteran's claim had not been received.  In January 2012, the Veteran filed a statement notifying the RO that he wished to appeal the February 2011 denial.  While the RO treated this statement as a new claim to reopen and issued a July 2013 rating decision, again determining new and material evidence had not been received to reopen the claim, the Board finds that the January 2012 statement was a notice of disagreement, as the Veteran expressed dissatisfaction with the February 2011 decision and a desire to appeal.  See 38 C.F.R. § 20.201 (2015).  

At the time of the December 2004 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and a VA examination report.  

With respect to the Veteran's psychiatric claim, his original claim for service connection for schizoaffective/bipolar disorder was denied in February 2011.  The RO determined at that time that there was no nexus between the Veteran's current disability and his military service.  The Veteran did not appeal that decision.  At the time of the February 2011 rating decision, the evidence of record included service treatment records, and private treatment records.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

With respect to the Veteran's erectile dysfunction claim, in December 2004, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for erectile dysfunction was received until the November 2010 application to reopen the claim.  Therefore, the December 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2015)].  

With respect to the Veteran's psychiatric claim, in February 2011, the Veteran was advised of the decision to deny the claim and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for a psychiatric disorder was received until the April 2012 application to reopen the claim.  Therefore, the February 2011 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2015)].  

With respect to both claims, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for erectile dysfunction or schizoaffective/bipolar disorder was received prior to the expiration of the appeal period stemming from the December 2004 and February 2011 decisions, respectively.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the erectile dysfunction claim, relevant evidence received since the December 2004 decision includes private treatment records, statements from the Veteran, and a September 2014 private physician's opinion.  In this regard, the September 2014 private physician opined that the Veteran's current erectile dysfunction is related to the erectile dysfunction he experienced in service.  In this regard, the physician noted service treatment records from October 2002 indicating that the Veteran had a possible injury to the corpora cavernosa, which was diagnosed as Peyronie's disease.  The physician noted that the Veteran's ability to obtain and maintain an erection has never returned to normal.  

With respect to the Veteran's psychiatric claim, relevant evidence received since the February 2011 rating decision includes private treatment records, statements from the Veteran, and a September 2014 opinion from a private psychiatrist.  The September 2014 private psychiatrist noted the Veteran's diagnosis of bipolar disorder and found that such was due to the fact that the Veteran was not afforded accommodations during his time in the military to help him cope with his symptoms.  The psychiatrist further noted that there was a causal relationship between the Veteran's bipolar disorder and his service-connected disabilities.  

The Board concludes that the evidence received since the prior final denials for both claims is new in that it was previously of record.  Such is material because it relates to the unestablished fact necessary to substantiate the Veteran's claims.  Specifically, the newly received private physicians' opinions show a potential relationship, or nexus, between such disorders and the Veteran's military service.  As the Veteran's claims were previously denied based on a lack of evidence of nexus, and the newly received evidence addresses such a relationship, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claims and raising a reasonable possibility of substantiating such claims, the Board finds that new and material evidence has been received.  Accordingly, the claims of entitlement to service connection for erectile dysfunction and schizoaffective/ bipolar disorder are reopened.  

II.  Erectile Dysfunction/SMC Claims

While the AOJ did not consider the merits of the reopened claim of entitlement to service connection for erectile dysfunction, there is no prejudice to him in the Board doing so as the Board herein grants the claim in full.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran contends that he has erectile dysfunction as a result of a sexual injury during his time in military service.  The Veteran further contends that the erectile dysfunction led to the loss of use of a creative organ.  Based on the evidence of record, the Board finds that entitlement to the benefits sought on appeal is warranted.  Although the Veteran has argued more than one theory of entitlement, the Board will focus on the basis of the grants.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In the present case, service treatment records dated in November 2002 noted the Veteran's complaints that his penis did not look and feel right.  In March 2003, the Veteran noted that his penis no longer stayed as erect as it once had.  Possible Peyronie's disease was noted.  Thus, the Board finds the in-service element has been met.  

Post-service private treatment records dated in January 2012 noted that the Veteran had erectile dysfunction since 2003.  The Veteran reported difficulty maintaining an erection with premature ejaculation.  Thus, the Veteran has a current disability.  Therefore, the remaining question is whether there is a nexus, or link, between his current disability and his military service.  

In this regard, a September 2014 private physician opined that the Veteran's current erectile dysfunction was related to the erectile dysfunction he experienced in service.  The physician reported that erectile dysfunction was noted in the Veteran's service treatment records and that his ability to obtain and maintain an erection has never returned to normal.  The examiner noted that the Veteran had an injury to the corpora cavernosa, known as Peyronie's disease, in service.  

Furthermore, private treatment records repeatedly noted that the Veteran first experienced erectile dysfunction in service.  In this regard, an October 2012 note reported that erectile dysfunction had occurred in 2003 while the Veteran was in the military.  

In light of the September 2014 private opinion and the Veteran's consistent statements with respect to experiencing erectile dysfunction since service, the Board finds that the preponderance of the evidence supports a finding that his current erectile dysfunction is related to service.  Therefore, the Board finds that, resolving all doubt in the Veteran's favor, service connection for erectile dysfunction is warranted.  

Additionally, governing law provides SMC if a Veteran, as a result of a service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k).  In relevant part, entitlement to SMC on this basis is warranted when loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service.  38 C.F.R. § 3.350(a)(1)(ii).  Entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction.  

Therefore, in light of the grant of service connection for erectile dysfunction, the Board also finds that entitlement to SMC for loss of use of a creative organ is also warranted.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for erectile dysfunction is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for schizoaffective/bipolar disorder is reopened.  

Service connection for erectile dysfunction is granted.  

SMC based on loss of use of a creative organ is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board initially finds that remand is necessary in order to obtain outstanding private treatment records.  In this regard, the Veteran noted in June 2006 that he saw a psychiatrist in Germany in 2004.  Additionally, the Veteran was hospitalized in June 2006.  In a private physician's letter dated September 2014, the physician noted that the Veteran was treated at Parkland Hospital before being transferred.  These records have not been associated with the claims file.  Finally, a September 2010 private treatment record noted that the Veteran was incarcerated from June 2009 to August 2010.  No records with respect to treatment during this incarceration have been associated with the claims file.  Thus, remand is warranted to obtain the above outstanding private treatment records.  

Additionally, the Board finds that remand is warranted to obtain a VA examination and opinion with respect to the Veteran's psychiatric disorder.  In this regard, the record contains a September 2014 private psychiatrist's opinion.  The psychiatrist noted that the Veteran's military service, specifically a lack of work accommodations, aggravated his bipolar disorder.  The Board finds that the psychiatrist seems to imply that the Veteran's bipolar disorder preexisted service, but provided no further explanation or rationale.  Furthermore, the psychiatrist also noted that the Veteran's service-connected disabilities, specifically tinea pedis of the feet and erectile dysfunction, aggravated the Veteran's psychiatric condition.  The examiner noted a causal relationship between medical and psychiatric difficulty, but failed to provide a rationale as to whether and how such related to the Veteran's specific case.  Thus, remand is necessary to obtain a VA examination and opinion as to this issue.  

Additionally, in light of such newly raised theory of entitlement, the Board finds that the Veteran should be provided proper VCAA notice with respect to secondary service connection on remand.  

As relevant to the Veteran's TDIU claim, as such is based on service-connected disabilities, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the remanded claim for service connection for an acquired psychiatric disorder and with the newly service-connected erectile dysfunction, which has yet to be rated.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, consideration of such claim will be deferred pending the outcome of the Veteran's claim for service connection for an acquired psychiatric disorder and the implementation of the Board's grant of service connection for erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate a claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected disabilities.  

2.  Request that the Veteran identify any outstanding treatment records relevant to his claim for service connection for an acquired psychiatric disorder and provide any necessary authorization forms for private treatment records, to specifically include Parkland Memorial Hospital in June 2006, psychiatric records from Germany in 2004, and records of any treatment while incarcerated from June 2009 to August 2010.  After receiving any necessary authorization forms, the AOJ should obtain all identified records, to include the aforementioned private treatment records.

All reasonable attempts should be made to obtain any identified records and noted in the claims file, to include following the procedures set forth in 38 C.F.R. § 3.159.   For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  For federal records, if such cannot be obtained, issue a formal determination that such records do not exist and that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records.  

3.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  After reviewing the record, interviewing the Veteran, and conducting a mental status examination, the examiner should address the following inquiries:

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5.

(B)  For any diagnosed psychiatric disorder, is there clear and unmistakable evidence that such pre-existed the Veteran's military service? 

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a psychiatric disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.  

(C)  If direct service connection cannot be established, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability was caused OR aggravated (increased in severity) by the Veteran's service-connected disabilities, to include tinea pedis and erectile dysfunction.  

The examiner should consider the lay statements of record from the Veteran and others addressing the onset and continuity of psychiatric symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


